Title: To Thomas Jefferson from James Melvin, 5 July 1808
From: Melvin, James
To: Jefferson, Thomas


                  
                     
                        23 Feb-5 July 1808
                     
                  
                  Thomas Jefferson Esqr. to James Melvin
                  
                     
                        
                           
                           
                           
                           
                           
                           
                        
                        
                           1808
                           
                           
                           Dr.
                           
                           
                        
                        
                           Febry 
                           23
                           To
                            making suit per order 4.50 Buttons .75 Trimmings .75
                           6.
                           —
                        
                        
                           
                           
                            “
                           3¼ Yds. Blue cloth @ 3.— 2½ Yds. Linen @ .37½
                           
                           10.
                           68½
                           
                        
                        
                           April 
                           23
                              “
                           making Coat 3.50 Lining and pockets 1.25 Trimmings .75
                           5.
                           50
                        
                        
                           May 
                           
                              2
                           “
                           making Coat 3.50 Lining and pockets 1.25
                           4.
                           75
                        
                        
                           
                           
                           “
                           7 Buttons 1.25 Trimmings .75
                           2.
                           —
                        
                        
                           June 
                           24
                           “
                           making vests 1.50 lining and Trimmings .75 Buttons .37½
                           
                           2.
                           62½
                           
                        
                        
                           
                           
                           “
                           making 4 suits Livery for Servants @ 5.50
                           22.
                           00
                        
                        
                           
                           
                           “
                           7½ Yds. mixed cloth @ 4.50½ Yds. scarlet do. @ 6.
                           36.
                           75
                        
                        
                           
                           
                           “
                           14½ Yds. cotton cassimere @ .62½ 4 vest shapes @ 1.50
                           15.
                           06
                        
                        
                           
                           
                           “
                           9 Yds. Linen @ .50 6 doz. Buttons @ .50 Cotton 1.50
                           9.
                           00
                        
                        
                           
                           
                           “
                           4 doz. Buttons for Pantaloons @ .25 7 Yds. Prusia binding @ 1.00 
                           8. 
                           00
                        
                        
                           
                           
                           “
                           Silk Twist thread and padding 4.
                           4.
                           00
                        
                        
                           
                           28
                           “
                           making vest and Trimmings 2.
                           2.
                           00
                        
                        
                           
                           
                           “
                           1 pr. nankeen Breeches 3.50
                           3.
                           50
                        
                        
                           July 
                           
                              5
                           “
                           2 pr. Linen Drawers 3.—
                           
                                  3.
                           
                           
                              00
                           
                        
                        
                           
                           
                           
                           Dolls. 
                           
                           134.
                           87
                        
                     
                  
                  
               